COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        In re Manhattan | Vaughn, JVP

Appellate case number:      01-15-00349-CV

Trial court case number: 2013-76550

Trial court:                80th District Court of Harris County

        On April 20, 2015, relator, Manhattan | Vaughn, JVP, filed a petition for writ of
mandamus challenging the trial court’s April 10, 2015 “Order Granting Plaintiffs’ Motion to
Compel Manhattan | Vaughn, JVP’s Responses to Plaintiffs’ Requests for Production.” In
conjunction with its petition, relator filed a motion requesting a temporary stay of the trial court’s
order pending this Court’s resolution of the petition. On April 22, 2015, the real parties in
interest filed a response (1) stating that they are unopposed to relator’s request for a temporary
stay of the trial court’s order and (2) informing this Court that they intend to file a response
addressing the merits of the petition.
        Accordingly, relator’s motion for a temporary stay of the trial court’s order is granted
and it is ordered that the trial court’s April 10, 2015 order in the above-referenced trial court
cause is stayed. See TEX. R. APP. P. 52.10(b). This stay is effective until the mandamus petition
in this Court is finally decided or the Court otherwise orders the stay lifted. See id. Any party
may file a motion for reconsideration of the stay. See TEX. R. APP. P. 52.10(c).
        It is further ordered that the real parties in interest file their response to relator’s petition
for writ of mandamus on or before Wednesday, May 20, 2015.


        It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually         Acting for the Court


Date: April 23, 2015